174 P.3d 1040 (2007)
217 Or. App. 158
STATE of Oregon, Plaintiff-Respondent,
v.
Douglas Anthony BUCHHOLTZ, Jr., Defendant-Appellant.
D044861M; A127916.
Court of Appeals of Oregon.
Argued and Submitted August 31, 2007.
Decided December 19, 2007.
Brandon G. Williams, Deputy Public Defender, argued the cause for appellant. With him on the briefs were Peter A. Ozanne, Executive Director, Office of Public Defense Services, and Peter Gartlan, Chief Defender, Legal Services Division.
Judy C. Lucas, Senior Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before LANDAU, Presiding Judge, and BREWER, Chief Judge, and ORTEGA, Judge.
PER CURIAM.
Reversed and remanded. State v. Washburn, 216 Or.App. 261, 173 P.3d 156 (2007).